Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 22 March 2022.
ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations of:

(Claim 1) “…dynamically adjust, as the available size of the write buffers changes, the response transmission delay time within a range from the minimum response transmission delay time to the maximum response transmission delay time, wherein the controller determines the minimum response transmission delay time based on the maximum response transmission delay time and an average response transmission delay time.”
 
[Claims 2-3, 5-10 indicated allowable by virtue of depending from and incorporating the subject matter of claim 1.]

(Claim 11) “…dynamically adjusting, by the controller, as the available size of the write buffers changes, the response transmission delay time within a range from the minimum response transmission delay time to the maximum response transmission delay time, wherein the minimum response transmission delay time is determined based on the maximum response transmission delay time and an average response transmission delay time.”

[Claims 12-15,17-18 indicated allowable by virtue of depending from and incorporating the subject matter of claim 11.]

(Claim 19) “…a response delay configured to respond to the write request according to an actual response transmission delay time based on a total size of the write buffer, a threshold usage size of the write buffer, a currently available size of the write buffer, and minimum and maximum response transmission delay times; and…wherein the minimum response transmission delay time is determined based on the maximum response transmission delay time and an average response transmission delay time.”

[Claims 20 indicated allowable by virtue of depending from and incorporating the subject matter of claim 19.]

RESPONSE TO ARGUMENTS
Applicants’ arguments filed 22 March 2022 have been carefully and fully considered and are persuasive. As noted supra the case is in condition for allowance. 

CONCLUSION
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137
KALPIT . PARIKH
Primary Examiner
Art Unit 2137